DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive. 
Applicant argues Greenberger, Lingan, and Ghenn either alone or in combination fails to describe, for example, the feature of “cause a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility” (emphasis added) as recited in independent claim 1.
Greenberger teaches “For example, an employee having mobile device 102 may work for a venue, such as a sports stadium. The venue may include various zones, such as seating zone one, seating zone two, seating zone three, seating zone four, etc. The employee's mobile device 102 may be assigned an identity (e.g., “popcorn sales” or “beverage sales”). As mobile device 102 moves throughout the venue, beacon management program 101 may identify the identity (e.g., “popcorn sales”) and location (e.g., zone two) of mobile device 102. Beacon management program 101 may identify the location of mobile device 102 by any generally known location methods, such as global positioning system (“GPS”) software installed on mobile device 102.” (emphasis 
Lingan teaches “In some embodiments, the system 100 can include a beacon. The beacon can be a device capable of wireless communication with the mobile device 102. In some embodiments, the beacon can be associated with (e.g., located proximal to) the relay 104 and/or the area 110....In some embodiments, a digital identity may expire after a particular period of time (e.g., one day). In some embodiments, a digital identity may expire based on a location of the mobile device. For example, a digital identity may expire when a user visiting the facility exits the facility. As the digital identity expires, so too can the access lights associated with it.” (emphasis added). See Lingan at paragraphs [0026] and [0048].Lingan teaches a beacon capable of wireless communication with a mobile device. Further, Lingan teaches that a digital identity may expire based on a location of the mobile device.On Page 5 of the Office Action, it is conceded that “Greenberger and Lingan does not specifically teach cause a change in operation of the mobile device based on the context, wherein causing the change in the operation of the 
Ghenn teaches “A method for credentialing visitors to an access-controlled environment includes providing a smart-phone based credentialing platform, providing an electronic badge having electronically controlled indicia thereon, enrolling a visitor by entering visitor information based on requirements of an administrator, approving the requirements of the step of enrolling are met, requesting, by a visitor, a location for which access is desired, and approving the request. The method further includes the steps of checking in on the smart-phone to establish check-in data, communicating between the smart-phone and the badge indicia data for forming a display image on the display of the badge, recording geo-location data of the visitor, checking out of the system, recording Firstly, the Applicant contends that a display image on a display of a badge does not correspond to information promulgated by an organization specific to a portion of a facility to be displayed by a display of a mobile device. The Applicant submits that information promulgated by an organization corresponds to, for ex., instructions detailing evacuation paths for users located on a particular floor if an emergency is occurring on that particular floor of a building. See Page 3, lines 23-30, and Page 12, line 14 to Page 13, line 3 of originally filed Specification. Considering location specific requirements, the organization tailors the relevant information and promulgates the information on a display of mobile device associated with user(s) in that specific location.  Secondly, the Applicant submits that Ghenn merely teaches removing an indicia from a badge display and this cannot be equated to removal of information promulgated by an organization pertaining to a portion of a facility from a display responsive to a determination that a mobile device has left the portion of the facility as recited in independent claim 1. The Applicant submits that when the mobile device exits the specific location, the information promulgated becomes less relevant as it is location specific and hence the information promulgated is no longer required to be displayed on a display of the mobile device. Nevertheless, the information promulgated can be displayed on the display when the mobile device re-enters the specific location. By removal of the information promulgated upon leaving the specific location, the current invention tries to mitigate problems associated with information See Page 12, line 14 to Page 13, line 3 of originally filed Specification.  Accordingly, the Applicant submits that Ghenn fails to remedy the deficiencies of Greenberger and Lingan, and fails to teach the feature of “cause a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility’ (emphasis added) as recited in independent claim 1.  Therefore, the Applicant submits that the combination of Greenberger, Lingan, and Ghenn does not teach, suggest, or render obvious for example, the feature of “cause a change in operation of the mobile device based on the context, wherein causing the change in the operation  of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility. 
In response to applicant's arguments against the references individually, one cannot show  nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Page 12, line 14 to Page 13, line 3 of originally filed Specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Ghenn teaches caus{ing} a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility (i.e., this limitation is met by at least the abstract and claim 1 – …providing a smartphone…based on the geo-location data…removing the indicia from the badge display).
Claim 1 “ … checking out of the system when the visitor departs the pre-defined area of the at least one location, establishing check-out data, including check-out time and date and geo-location; (l) recording, by the credentialing platform, the check-in data, the geo-location data and the check-out data of the removing from the badge display, the indicia showing access by the visitor is authorized. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility for the purpose of controlling access to an environment as suggest by Ghenn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646